Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 19, 2015

                                        No. 04-15-00253-CV

                         IN THE INTEREST OF N.I.V.S. AND M.C.V.S.,

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-04420
                             Honorable Gloria Saldana, Judge Presiding


                                           ORDER
        To date, appellant Sandra Sandoval has failed to pay the applicable filing fee in this
appeal. Texas Rule of Appellate Procedure 5 provides,

        A party who is not excused by statute or these rules from paying costs must pay—at the
time an item is presented for filing—whatever fees are required by statute or Supreme Court
order. The appellate court may enforce this rule by any order that is just.

Tex. R. App. P. 5.

        We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that she is
excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1 (providing
that party who qualifies as indigent under Rule 20 may proceed without advance payment of
costs). If appellant fails to respond within the time provided, this appeal will be dismissed.
See TEX. R. APP. P. 42.3(c).

                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court